
	
		II
		109th CONGRESS
		2d Session
		S. 4086
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. DeWine introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve data collection efforts with respect to the
		  safety of pregnant women and unborn children in motor vehicle crashes, provide
		  for research and development of appropriate countermeasures, educate the public
		  regarding motor vehicle safety risks affecting pregnant women and unborn
		  children, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Maternal Motor Vehicle Crash
			 Safety Act of 2006.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National Highway
			 Traffic Safety Administration.
			(2)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Appropriations and
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Appropriations and the Committee on Energy and Commerce of the
			 House of Representatives.
			(3)BiofidelicThe
			 term biofidelic means having the property of responding to and
			 being impacted by crash and other external forces in a manner directly
			 consistent with the way in which a live human being would respond to and be
			 impacted by such forces.
			(4)Data linkage
			 systemThe term data linkage system means an
			 information system that is capable of accurately tracking adverse health
			 effects and birth outcomes for pregnant women who are occupants of a motor
			 vehicle that is involved in a crash and the unborn children of such women,
			 through the connection and analysis of multiple data sources.
			(5)Unborn
			 childThe term unborn child means a member of the
			 species homo sapiens, at any stage of development, who is carried in the
			 womb.
			3.FindingsCongress makes the following
			 findings:
			(1)Injuries are the
			 leading cause of pregnancy-associated deaths in the United States.
			(2)Motor vehicle
			 crashes are the leading cause of injury deaths in women of reproductive age and
			 the leading cause of injury hospitalizations among pregnant women.
			(3)Studies have
			 indicated that motor vehicles are estimated to account for up to 80 percent of
			 injury related deaths among unborn children.
			(4)Transportation
			 Research Board publications indicate that deaths among unborn children due to
			 motor vehicle crashes are more frequent than several notable fatal childhood
			 injuries, including bicycle related deaths in children aged 0 through 15,
			 firearm related deaths in children aged 0 through 9, and motor vehicle crash
			 related deaths in children aged 0 through 1.
			(5)Studies suggest
			 that approximately 3 percent of all babies born in the United States are
			 involved in a motor vehicle crash while in utero.
			(6)Studies have
			 shown that elevated risks of birth-related threats and obstetric complications
			 following crashes involving pregnant women include—
				(A)premature
			 childbirth;
				(B)low birth
			 weight;
				(C)placental
			 injury;
				(D)uterine rupture;
			 and
				(E)amniotic
			 rupture.
				(7)Despite advances
			 in vehicle safety, pregnant women have not received the special attention and
			 consideration needed to understand, reduce, and prevent the risks of adverse
			 pregnancy outcomes related to crashes.
			(8)There is a need
			 for more research and application using anthropometric test devices and
			 computerized modeling systems that represent pregnant women during all stages
			 of pregnancy.
			(9)During pregnancy,
			 the risks of traumatic injury to a woman is shared by the woman's unborn child.
			 Assessing the magnitude and characteristics of those risks through data linkage
			 systems, comparing the risks to other injuries and diseases, and reducing them,
			 are important unmet challenges for improving maternal and child health.
			(10)A better
			 understanding is needed about what can happen during, and after, a pregnant
			 woman is involved in a motor vehicle crash. This includes the effects of a
			 crash on the mother, the unborn child, and the delicate physiological balance
			 between the mother and child that separates healthy from unhealthy pregnancies,
			 including the effects of maternal physiologic adaptations to trauma, fluid loss
			 and shock, effects from maternal stress, effects from diagnostic regimens,
			 medical or surgical procedures, or the wide variety of prescription medicines,
			 and other medication taken by the mother.
			(11)Despite the
			 importance of the health of mothers and unborn children involved in motor
			 vehicle crashes, agencies and data linkage systems responsible for tracking
			 motor vehicle injuries, deaths, and other measures of adverse outcome rarely
			 capture pregnancy status.
			(12)Existing data
			 collection and analysis systems generally do not count unborn children involved
			 in motor vehicle crashes and do not follow them after their birth to ascertain
			 the effects of the crash on long-term neuro-developmental and functional
			 outcomes.
			4.Sense of
			 Congress on improvements to the National Automotive Sampling System
			 Crashworthiness Data SystemIt
			 is the sense of Congress that the Administrator—
			(1)should continue
			 to include in the National Automotive Sampling System Crashworthiness Data
			 System maintained by the Administrator data related to motor vehicle crashes
			 that involved a pregnant women; and
			(2)should identify
			 other means to advance the current level of understanding regarding the number,
			 nature, and impact of motor vehicle crashes involving pregnant women and their
			 unborn children through data collection, data linkage systems, and analysis
			 systems.
			5.Grants for data
			 linkage systems programs
			(a)In
			 generalThe Administrator shall, in consultation with appropriate
			 officials of State agencies or public health organizations, carry out a program
			 to provide grants and other incentives, including technical assistance to
			 eligible entities for the purpose described in subsection (b).
			(b)PurposeA
			 grant or other incentive provided under this section shall be used to promote
			 the development of data linkage systems described in subsection (e).
			(c)Eligible
			 entityIn this section, the term eligible entity
			 means an academic, public health, or transportation safety organization or a
			 State or local government agency that the Administrator determines is
			 appropriate to receive a grant or incentive under this section.
			(d)Application and
			 award process
				(1)ApplicationsEach
			 eligible entity seeking a grant under this section shall submit an application
			 to the Administrator at such time and in such manner as the Administrator may
			 require.
				(2)AwardsNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator shall establish—
					(A)the criteria for
			 awarding a grant or incentive under this section; and
					(B)a competitive, merit-based process to
			 select applications to receive a grant or incentive under this section.
					(3)PublicationNot later than 180 days after the date of
			 the enactment of this Act, the Administrator shall publish in the Federal
			 Register the criteria and process described in paragraph (2).
				(e)Program
			 structureThe data linkage systems eligible to receive assistance
			 under this section are systems that use the following sources:
				(1)State and local
			 vital statistics databases, including birth, infant, and death records.
				(2)State and local
			 crash and driver’s license records.
				(3)Other
			 computerized health records as available, including emergency medical services
			 reports and hospital and emergency room admission and discharge records.
				(f)Existing data
			 systemsTo the maximum extent possible, the Administrator shall
			 integrate the grant and incentive program carried out under this section with
			 the existing State specific Crash Outcome Data Evaluation Systems carried out
			 by the Administrator to utilize the capabilities, linkage expertise, and
			 organizational relationships of such Systems to provide a foundation for
			 improving the tracking of adverse health effects and birth outcomes for
			 pregnant women who are occupants of a motor vehicle at the time of a crash and
			 their unborn children.
			(g)Data security
			 and privacyIn carrying out this section, the Administrator and
			 any eligible entity selected to receive a grant or incentive under this section
			 for a data linkage system shall ensure that personal identifiers and other
			 information utilized in that data linkage system related to a specific
			 individual is handled in a manner consistent with all applicable Federal,
			 State, and local laws and regulations and to ensure the confidentiality of such
			 information, and in the manner necessary to prevent the theft, manipulation, or
			 other unlawful or unauthorized use of personal information contained in data
			 sources used for linkage studies.
			(h)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated $2,500,000 for
			 each of the fiscal years 2007, 2008, 2009, and 2010 to carry out this
			 section.
				(2)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in paragraph (1) shall remain available until expended.
				6.Safety research
			 program and national conference
			(a)Safety research
			 program
				(1)Requirement to
			 conductThe Administrator shall conduct a research program as
			 described in this section to promote the health and safety of pregnant women
			 who are involved in motor vehicle crashes and of their unborn children.
				(2)High priority
			 research areasIn carrying out the research program under this
			 section, the Administrator shall place a high priority on conducting research
			 to—
					(A)investigate
			 methods to maximize the injury prevention performance of standard 3-point
			 safety belts for pregnant women during all stages of pregnancy;
					(B)analyze the
			 effectiveness of technologies designed to modify or extend the safety
			 performance of 3-point safety belts for pregnant women across a range of
			 pregnancy phases, including technologies currently available in the
			 marketplace;
					(C)develop
			 biofidelic, anthropometric test devices that are representative of pregnant
			 women during all stages of pregnancy; and
					(D)develop
			 biofidelic, computer models that are representative of pregnant women during
			 all stages of pregnancy to aid in understanding crash forces relevant to the
			 safety of pregnant women and unborn children that may include the utilization
			 of existing modeling systems developed by private and academic institutions, if
			 appropriate.
					(b)National
			 conference
				(1)Requirement to
			 conveneNot later than 18 months after the date of the enactment
			 of this Act, the Administrator, in consultation with the heads of other
			 appropriate Federal agencies, shall convene a national research conference for
			 the purpose of identifying critical scientific issues for research on the
			 safety of pregnant women involved in motor vehicle crashes and their unborn
			 children.
				(2)Purpose of the
			 conferenceThe purpose of the conference required by paragraph
			 (1) shall be to establish and prioritize a list of research questions to guide
			 future research related to the safety of pregnant women involved in motor
			 vehicle crashes and their unborn children.
				(3)Authority to
			 partner with other organizationsThe Administrator is authorized
			 to carry out the conference required by paragraph (1) in a partnership with
			 organizations recognized for expertise related to the research described in
			 paragraph (2).
				(c)Report
			 requiredNot later than 2 years after the date of the enactment
			 of this Act, the Administrator shall submit to the appropriate congressional
			 committees a report that describes—
				(1)the research
			 program carried out by the Administration pursuant to subsection (a), including
			 any findings or conclusions associated with such research program; and
				(2)the priorities
			 established at the national conference required by subsection (b), plans for
			 regulations or future programs, or factors limiting the effectiveness of such
			 research.
				(d)Authorization
			 of appropriations
				(1)In
			 generalFor each of the fiscal years 2007, 2008, and 2009, there
			 are authorized to be appropriated such sums as necessary to carry out this
			 section.
				(2)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in paragraph (1) shall remain available until expended.
				7.Public outreach
			 and education
			(a)In
			 generalThe Administrator shall conduct a public outreach and
			 education program to increase awareness of the unique safety risks associated
			 with motor vehicle crashes for pregnant women and the unborn children of such
			 women and of the methods available to reduce such risks. Such program shall
			 include making information regarding the injury-prevention value of proper
			 safety belt and airbag use available to the public.
			(b)Targeted
			 outreachThe Administrator shall carry out the program described
			 in subsection (a) in a manner that utilizes media and organizational partners
			 to effectively educate pregnant women, ensure an overall educational impact,
			 and efficiently utilize the program's resources.
			(c)Program
			 initiation and durationThe Administrator shall initiate the
			 program described in subsection (a) not later than 12 months after the date of
			 the enactment of this Act, and shall maintain such program for not less than 24
			 months, subject to the availability of funds.
			8.Inclusion of
			 safety data in annual assessment
			(a)In
			 generalSubject to subsection (b), the Administrator shall
			 include a discussion of data regarding the safety of pregnant women who are
			 involved in motor vehicle crashes and of their unborn children, including any
			 relevant trends in such data, in each of the Annual Assessment of Motor Vehicle
			 Crashes published by the National Center for Statistics and Analysis of the
			 National Highway Traffic Safety Administration or an equivalent publication of
			 such Center.
			(b)Report to
			 CongressIf the Administrator determines that including the
			 information described in subsection (a) in the Annual Assessment of Motor
			 Vehicle Crashes or an equivalent publication is not feasible, the Administrator
			 shall submit a report to the appropriate congressional committees not later
			 than 60 days after the date of the release of such Annual Assessment or
			 equivalent publication that states the reasons that it was not feasible to
			 include such information and an analysis of the steps necessary to make such
			 information available in the future.
			
